Title: To Thomas Jefferson from Daniel Brent, 26 February 1821
From: Brent, Daniel
To: Jefferson, Thomas


            
            Washington,
26 february 1821.
          Daniel Brent presents his respectful Compliments to Mr Jefferson, and has the Pleasure to transmit to him the enclosed Letter, just received at the Dept of State from Mr Rush. He takes advantage of the occasion to acknowledge the receipt of a note which Mr J. did him the honor to write to him some time ago, enclosing Letters for Messrs Gallatin and Rush, to be forwarded; which DB  did accordingly forward, according to Mr Jefferson’s wish.